 



UMH PROPERTIES, INC.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT EFFECTIVE JANUARY 1, 2018

 

BY AND BETWEEN:   UMH PROPERTIES, INC,     a Maryland Corporation
(“Corporation”)       AND:   Anna T. Chew (“Employee”)

 

BACKGROUND

 

WHEREAS, Employee and the Corporation are parties to an Employment Agreement,
effective January 1, 2012 through December 31, 2017 (“Prior Employment
Agreement”);

 

WHEREAS, Employee and the Corporation now desire to amend and restate the Prior
Employment Agreement in its entirety, effective as of January 1, 2018; and

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged by the
parties hereto, the Corporation and Employee agree as follows:

 

TERMS

 

1. Term of Employment.

 

Corporation agrees to employ Employee and Employee agrees to be employed in the
capacity of Vice President for a term of three (3) years, effective January 1,
2018 (“Effective Date”) and terminating on the three (3) year anniversary of the
Effective Date; provided, however, that this Agreement will be renewed
automatically on and as of the first (1st) day of each calendar quarter after
the Effective Date (i.e., each April 1, July 1, October 1, and January 1) for a
period of three (3) years commencing on the date of the automatic renewal,
unless Employee’s employment is earlier terminated in accordance with the
provisions of Section 11 of this Agreement. The period during which Employee is
employed with the Corporation under this Agreement, including all renewal
periods, is referred to as the “Term.”

 

2. Time and Efforts.

 

Employee shall diligently and conscientiously devote her time and attention and
use her best efforts in the discharge of her duties as Vice President of the
Corporation.

 

3. Board of Directors

 

Employee should at all times discharge her duties in consultation with and under
the supervision of the President and the Board of Directors of the Corporation.
In the performance of her duties, Employee shall make her principal office such
place as both the Board of Directors of the Corporation and the Employee from
time to time agree.

 

 

 

 

4. Compensation.

 

a. Corporation shall pay to Employee as compensation for her services, a base
salary, which shall be paid in such intervals as salaries are paid generally to
other executive officers of the Corporation, as follows:

 

1. For the year beginning January 1, 2018 and ending on December 31, 2018, the
base salary shall be $493,000.

 

2. For the year beginning January 1, 2019 and ending on December 31, 2019, the
base salary shall be $493,000.

 

3. For the year beginning January 1, 2020 and ending on December 31, 2020, the
base salary shall be $493,000.

 

4. With respect to any calendar year of the Term (including renewal periods)
which begins on or after January 1, 2021, the base salary shall be set by the
Compensation Committee, and approved by the Board of Directors, provided that
Employee’s base salary for any calendar year of the Term shall not result in a
decrease in base salary as compared to the previous calendar year of the Term.

 

b. The Employee shall purchase and/or maintain a disability insurance policy,
whose benefits shall commence 90 days after the date of disability. During the
first 90 days following the date of disability, Employee’s salary will continue
to be paid by the Corporation. Thereafter, the Employee will receive lost wages
from the disability policy. This provision applies to disability until the time
of termination in the event termination paragraph II applies.

 

5. Bonuses.

 

a. Bonuses shall be measured from the appropriate prior and current year-end
audited financial statements as approved by management.

 

b. 75% of the Cash and Restricted Stock Bonus will be based on the increase in
Normalized Funds from Operations (FFO), not to include any gains or losses from
the stock portfolio.

 

   Meet   Exceeds   Excels  Increase of:  1%-9.99%   10%-19.99%   >20%    
 Base    125% of Base    150% of Base                   Cash Bonus  $754k 
$943k  $1,131k                  Restricted Stock Award   35,000 shares    43,800
shares    52,000 shares 

 

c. 25% of the Cash and Restricted Stock Bonuses will be at the Compensation
Committee’s discretion based on but not limited to Property NOI, growth in
acquisitions, same store occupancy, G&A expense management and growth of rental
homes.

 

d. Annual Stock Option Award of up to 50,000 shares shall be granted upon the
achievement of any of the bonus categories and or in combination with the
Compensation Committee’s discretion based on but not limited to Property NOI,
growth in acquisitions, same store occupancy, G&A expense management and growth
of rental homes.

 

 

 

 

6. Expenses.

 

Corporation will reimburse Employee for reasonable and necessary expenses
incurred by her in carrying out her duties under this Agreement. Employee shall
present to the Corporation from time to time an itemized account of such
expenses in such form as may be required by the Corporation.

 

7. Vacation.

 

Employee shall be entitled to take four (4) paid weeks’ vacation per year and
the same holidays as provided for other members of the staff.

 

8. Pension.

 

Employee, at her option, may participate in the 401-K plan of UMH Properties,
Inc. according to its terms.

 

9. Life and Health Insurance Benefits, and Automobile.

 

a. Employee shall be entitled during the term of this Agreement to participate
in all health insurance and group life insurance benefit plans providing
benefits generally applicable to the employees of UMH Properties; Inc. as may be
modified from time to time.

 

b. Corporation shall directly pay up to $10,000 per year for the Employee’s life
insurance policies.

 

c. Corporation will also provide the Employee with an automobile, including
maintenance, repairs, insurance, and all costs incident thereto, all comparable
to those presently provided to Employee by the Corporation.

 

10. Termination

 

If Employee’s employment with the Corporation is terminated either by the
Corporation or by the Employee, voluntarily or involuntarily, without regard to
the reason, including termination for cause or due to the death of the Employee,
Employee (or her estate) shall be entitled to the base salary plus bonuses
(based upon the amount earned in the prior year) due under this Agreement for
the remaining Term of this Agreement (inclusive of any renewals), paid as
regular payroll over the remaining Term. The amounts due under this Section
shall not be reduced by any amounts paid to Employee under any policy or plan of
insurance, including but not limited to unemployment, disability, or life.

 

11. Change of Control

 

a. The term “Change of Control” under this Agreement shall mean (i) a sale of
substantially all of the assets of the Corporation, not in the ordinary course,
to an unaffiliated third party; or (ii) the transfer, in one transaction or a
series of transactions, to an unaffiliated third party of outstanding shares of
capital stock of the Corporation representing a majority of the then outstanding
voting capital stock of the Corporation; or (iii) a majority of the members of
the Board of Directors ceasing to be composed of individuals who either were
members of the Board immediately following the 2014 Annual Meeting of
Shareholders of the Corporation, or whose election to the Board was approved by
a majority of such incumbent directors or their approved successors, (iv) a
merger or consolidation of the Corporation having the same effect as item (i),
(ii) or (iii) above, or (iv) any other event of a nature that would be required
to be reported as a change of control in item 5.01 of Form 8-K under the
Securities Exchange Act of 1934, as amended (or any successor provision
thereto).

 

 

 

 

b. In the event of a Change of Control during the Term of this Agreement:

 

1. on the date of such Change of Control, this Agreement shall automatically
renew so that the expiration date will be three years from the date of the
Change of Control;

 

2. additionally or alternatively, Employee shall have the continuing right to
terminate this Employment Agreement which shall entitle her to receive
compensation in accordance with Section 11 above. If Employee exercises the
right to terminate this Employment Agreement within ninety (90) days of the date
of the Change of Control, Employee shall be entitled to receive, for the
remaining Term, her base salary, as well as any Bonuses and Restricted Stock
grants she would have received under this Agreement had she remained employed
for the remainder of the Term.

 

c. In addition to any other compensation afforded herein, provided that Employee
is actively employed by the Corporation as of the consummation of a Change of
Control, Employee shall be entitled to a transaction bonus consistent with the
terms of the Corporation’s Executive Management Transaction Bonus Plan, which
Plan shall be approved by the Corporation’s Compensation Committee. Receipt of a
transaction bonus shall not prejudice any other rights Employee may have under
this Section.

 

d. The amounts due under this Section shall not be reduced by any amounts paid
to Employee under any policy or plan of insurance, including but not limited to
unemployment, disability, or life.

 

e. Any combination of MONMOUTH REAL ESTATE INVESTMENT CORPORATION and UMH
PROPERTIES, INC. shall not be considered a Change of Control under this Section.

 

12. Indemnification and Attorneys’ Fees

 

The Corporation agrees to indemnify the Employee from any and all lawsuits filed
directly against the Employee by a third party in her capacity as Employee
and/or Director of the Corporation. The Corporation will pay all attorneys’ fees
and costs to defend the Employee from any such lawsuits.

 

13. Notices.

 

All notices required or permitted to be given under this Agreement shall be
given by certified mail, return receipt requested, to the parties at the
following addresses or such other addresses as either may designate in writing
to the other party:

 

  Corporation: UMH PROPERTIES, INC.     Juniper Business Plaza     3499 Route
9N, Suite 3C     Freehold, NJ 07728

 

  Employee:       Anna T. Chew     6 David Court     Millstone Township, NJ
08535

 

14. Governing Law.

 

This agreement shall be construed and governed in accordance with the laws of
the State of New Jersey.

 

 

 

 

15. Entire Contract.

 

This Agreement constitutes the entire understanding and agreement between the
Corporation and Employee with regard to all matters herein. There are no other
agreements, conditions or representations, oral or written, express or implied,
with regard thereto. This agreement may be amended only in writing signed by
both parties hereto.

 

16. Modification and Waiver

 

No provision of this Employment Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Employee and such officer as may be specifically designated by the Board of
Directors of the Corporation. No waiver by either party hereto at any time of
any breach by the other party hereof, or compliance with, any condition or
provision of this Employment Agreement to be performed by such other party shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time.

 

17. Successors.

 

This Agreement shall be binding on the Corporation and any successor to any of
its businesses or assets. This Agreement shall inure to the benefit of and be
enforceable by Employee’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

18. Severability

 

The invalidity or unenforceability of any provision of this Agreement, whether
in whole or in part, shall not in any way affect the validity and/or
enforceability of any other provisions herein contained. Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity of unenforceability.

 

19. Headings

 

Headings used in this Employment Agreement are for convenience only and shall
not be used to interpret its provisions.

 

20. Certain Possible Changes to Distributions.

 

Notwithstanding any provisions of this Agreement to the contrary, the
commencement of distributions determined by reference to a termination of
employment shall be delayed by six months after termination, if (i) at the
applicable time, the Corporation or any entity in its controlled group has any
stock which is publicly traded on an established securities market and (ii) in
the view of the Corporation such delay is necessary or advisable to avoid the
imposition of the 20% tax under Section 409A of the Code (taking into account
any applicable regulations and other formal guidance provided by the Internal
Revenue Service). Any amounts delayed under the foregoing sentence shall be paid
with the first permissible installment. Notwithstanding any other provision of
this Agreement to the contrary, and in addition to (and not in substitution for)
the two preceding sentences, the Board retains the power and discretion to
revise, amend, modify, reform, administer, interpret or construe this Agreement
at any time in whole or in part, to the extent it deems necessary or advisable
to enable Employee to avoid any acceleration of taxation (or the imposition of
any additional tax or interest payments on delayed payments of tax) under
Section 409A of the Code (taking into account any applicable regulations and
other formal guidance provided by the Internal Revenue Service).

 

 

 

 

IN WITNESS WHEREOF, Corporation has by its appropriate officers signed and
affixed its seal and Employee has signed and sealed this Agreement.

 

UMH PROPERTIES, INC.

 

By: /s/ Jeff Carus   Dated: 4/10/2018   Jeff Carus, Chairman        
Compensation Committee                                                  

 

EMPLOYEE                 By: /s/ Anna T. Chew   Dated: 4/10/2018   Anna T. Chew
     

 

 

 

 

